Citation Nr: 0416095	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-14 402	)	DATE
	)
	MERGED APPEAL	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to a rating in excess of 20 percent for service-
connected residuals of a shell fragment wound of the left 
upper back with retained foreign body.  

Entitlement to a rating in excess of 70 percent for service-
connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by: Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1944 to June 1946, including service in the 
European, African and Middle Eastern theaters.  He received 
the Combat Infantryman's Badge and the Purple Heart Medal.  

On February 28, 2003, the Board of Veterans' Appeals (Board) 
issued a decision which the claimant appealed to theUnited 
States Court of Appeals for Veterans Claims (Court).  On 
January 7, 2004, the Court issued a decision that remanded 
the issues of entitlement to a rating in excess of 20 percent 
for service-connected residuals of a shell fragment wound of 
the left upper back with retained foreign body and 
entitlement to a rating in excess of 70 percent for service-
connected post-traumatic stress disorder (PTSD) to the Board 
for readjudication and issuance of a new decision, while the 
appeal as to the remaining issue was dismissed.  The Board 
will address the claims remanded by the Court, but not the 
issue dismissed by that order.  

Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999) [citing AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The claimant has not 
withdrawn his appeal as to the issues of an increased rating 
for his service-connected residuals of a shell fragment wound 
of the left upper back with retained foreign body and an 
increased rating for service-connected PTSD, and those claims 
remained before the Board for review.  

As noted, a Board decision of February 28, 2003 denied a 
rating in excess of 20 percent for service-connected 
residuals of a shell fragment wound of the left upper back 
with retained foreign body and denied a rating in excess of 
70 percent for service-connected PTSD, and the claimant 
appealed those decisions to the Court.  

The record shows that in a Joint Motion for Partial Remand, 
dated in December 2003, the parties agreed that the Board had 
failed to notify the claimant of the evidence necessary to 
substantiate his claims for increased ratings, or to inform 
the claimant as to which portion of that information or 
evidence the VA would provide and which portion of that 
evidence the claimant would provide, pursuant to Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the claimant of what evidence he or she was required 
to provide and what evidence the VA would attempt to obtain).  

It was further agreed between the parties that the other VA 
correspomdence of record merely related the information 
necessary to substantiate a claim for service connection or 
how to reopen a claim for service connection, but did not 
identify the evidence required for the claimant's increased 
rating claims; and that as a result of that failure, the 
Board did not adequately consider "all . . . applicable 
provisions of law" and did not provide an adequate statement 
of reasons and bases for its decision.  38 U.S.C.A. 
§ 7104(a); see Charles v. Principi, 16 Vet. App. 370, 374 
(2003); see generally Weaver v. Principi, 14 Vet. App. 301 
(2001).  It was agreed that a remand was required for further 
development and readjudication of those increased rating 
issues.  

It was further agreed between the parties that the Board 
decision was erroneous in that it relied upon an 
insufficiently detailed and incomplete VA examination report; 
that in rating joint disabilities, VA must consider 
functional loss due to disabled joints pursuant to 38 C.F.R. 
Part 4, §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet.App. 202, 
206-07 (1995); and the factors to be considered concerning 
joint disabilities as specified in 38 C.F.R. § 4.45; that the 
record indicates that VA provided only an examination of the 
claimant's left back scar, but did not provide an examination 
to ascertain current muscle disability, pursuant to 38 C.F.R. 
§ 3.159(c); that VA's duty to assist the claimant in 
developing facts pertinent to his claims includes conduct of 
a thorough and contemporaneous medical examination, with 
emphasis upon the limitation of activity imposed by the 
disabling condition.   38 C.F.R. § 4.2 ("It is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes [if it does not contain sufficient 
detail]"); Allison v. Brown, 6 Vet. App. 405 (1994) 
(inadequate examination frustrates judicial review).  

It was agreed between the parties that the record was devoid 
of a VA medical examination that adequately evaluates the 
claimant's functional impairment due to his service-connected 
shell fragment wound of the left upper back with retained 
foreign body; and that the Board did not adequately consider 
"all . . . applicable provisions of law" and did not 
provide an adequate written statement of the reasons and 
bases for its findings and conclusions on " all material 
issues of fact and law presented on the record." 38 U.S.C.A. 
§ 7104(d)(1); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
56-57(1990); that on remand, the claimant was entitled to 
submit additional evidence and argument, Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999)(per curiam order); that VA 
is obligated to conduct a critical examination of the 
justification for it's decision per Fletcher v. Derwinski, 1 
Vet. App. 394, 397 (1991); and that in any subsequent 
decision, the Board must set forth adequate reasons and bases 
for its findings and conclusions on all material issues of 
facts and law presented on the record.  See 38 U.S.C.A. 
§ 7104(d)(1); Gilbert, 1 Vet. App. at 56-57.  


REMAND

The case must be remanded to the RO for further development 
of the evidence, for review and readjudication of the issues 
on appeal, for issuance of notification to the claimant and 
his representative of the specific evidence necessary to 
substantiate his claims for increased ratings, and for 
notification to the claimant as to which portion of that 
information or evidence the VA will provide and which portion 
of that evidence the claimant should provide, pursuant to to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

The RO must further obtain current VA orthopedic, neurologic, 
and skin examinations which consider functional loss due to 
disabled joints pursuant to 38 C.F.R. Part 4, §§ 4.40, 4.45, 
and 4.59, as well as the Court's decision in DeLuca v. Brown, 
8 Vet.App. 202, 206-07 (1995), to the effect that the Board 
must determine whether there is evidence of weakened 
movement, excess fatigability, incoordination, or functional 
loss due to pain on use or flare-ups when the joint in 
question is used repeatedly over a period of time.  That VA 
examination must adequately evaluate the claimant's 
functional impairment caused by his service-connected 
residuals of a shell fragment wound of the left upper back 
with retained foreign body, and not be limited to his upper 
back scar but assess current muscle disability, including all 
limitation of activity imposed by the disabling condition 
pursuant to 38 C.F.R. § 3.159(c), and Part 4, §§ 4.40, 4.45, 
and 4.59 (2003).  

The RO must further obtain a current VA PTSD examination 
which considers the degree to which the claimant's ability to 
establish and maintain effective and favorable relationships 
with people is impaired; whether the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain and retain employment; 
whether the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; whether the claimant's service-
connected PTSD is productive of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, whether there are explosions of aggressive 
energy which result in profound retreat from mature behavior; 
and whether the claimant is demonstrably unable to obtain or 
retain employment.  See 38 C.F.R. Part 4, §  4.132, 
Diagnostic Code 9411 (effective November 7, 1996).

The claimant is hereby informed that he had the right to 
submit additional evidence and argument with respect to the 
increased rating issues which are the subject of this Remand 
order.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999)(per curiam order).  In addition, the claimant is 
requested to submit any evidence in his possession that 
pertains to the increased rating claims.  

The Case is Remanded to the RO for the following actions:

1.  The RO should ask the claimant to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his service-
connected residuals of a shell fragment 
wound of the left upper back with 
retained foreign body, or for his 
service-connected PTSD.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran in 
the possession of Dr. John A. Wagoner and 
Drs. Melvin Canell and Charles J. Mora.  
The RO should further obtain all clinical 
records pertaining to treatment of the 
veteran at the VAMC, Omaha, or any other 
VA medical facility since February 2002.  

2.  The RO should then schedule current 
VA orthopedic, neurologic, and skin 
examinations by qualified examiners who 
indicate that he or she reviewed the 
claims folder prior to the requested 
examination, and which consider 
functional loss due to disabled joints 
pursuant to 38 C.F.R. Part 4, §§ 4.40, 
4.45, and 4.59, as well as the Court's 
decision in DeLuca v. Brown, 8 Vet.App. 
202, 206-07 (1995), to the effect that 
the Board must determine whether there is 
evidence of weakened movement, excess 
fatigability, incoordination, or 
functional loss due to pain on use or 
flare-ups when the joint in question is 
used repeatedly over a period of time.  
That VA examination must adequately 
evaluate the claimant's functional 
impairment caused by his service-
connected residuals of a shell fragment 
wound of the left upper back with 
retained foreign body, and not be limited 
to his upper back scar but assess current 
muscle disability, including all 
limitation of activity imposed by the 
disabling condition pursuant to 38 C.F.R. 
§ 3.159(c), and Part 4, §§ 4.40, 4.45, 
and 4.59 (2003).  Where the Rating 
Schedule has been revised, the 
examination reports should evaluate the 
disabilities at issue under both the 
former and the revised criteria.  

3.  The RO should then schedule a current 
VA PTSD examination by a qualified 
examiner who indicates that he or she 
reviewed the claims folder prior to the 
requested examination, and which 
considers the degree to which the 
claimant's ability to establish and 
maintain effective and favorable 
relationships with people is impaired; 
whether the psychoneurotic symptoms are 
of such severity and persistence that 
there is severe impairment in the ability 
to obtain and retain employment; whether 
the attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community; whether the claimant's 
service-connected PTSD is productive of 
totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes associated with 
almost all daily activities such as 
fantasy, confusion, panic, whether there 
are explosions of aggressive energy which 
result in profound retreat from mature 
behavior; and whether the claimant is 
demonstrably unable to obtain or retain 
employment.  

4.  The RO must further inform the 
claimant that he has the right to submit 
additional evidence and argument with 
respect to the increased rating issues 
which are the subject of this Remand 
order.  Kutscherousky v. West, 12 Vet. 
App. 369, 372 (1999)(per curiam order).  
In addition, the claimant must be asked 
to provide the Department of Veterans 
Affairs (VA) copies of any evidence in 
his possession that pertains to the 
current increased rating claims.  All 
such correspondence must be documented in 
the claims folder.  

5.  Upon completion of the above-
requested actions, the RO must review the 
claims folder to ascertain that all 
specified actions have been completed in 
full; that the VA examiners have 
indicated that he or she reviewed the 
claims folder prior to the requested 
examinations; and that the examination 
reports provide the specific information 
or medical opinions specified in this 
Remand order.  

6.  The RO must further ensure that all 
provisions of the VCAA have been adhered 
to in developing and evaluating the 
evidence pertaining to the evaluation of 
the claimant's service-connected 
residuals of a shell fragment wound of 
the left upper back with retained foreign 
body, and his service-connected PTSD.

7.  The RO should then readjudicate the 
increased rating issues which are the 
subject of this Remand order, in light of 
the additional evidence obtained.  

If the benefits sought on appeal remain denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  That Supplemental Statement of the Case must further 
notify the claimant and his representative of the specific 
evidence needed to substantiate his claims for increased 
ratings for his service-connected residuals of a shell 
fragment wound of the left upper back with retained foreign 
body, and his service-connected PTSD; and must notify the 
claimant which portion of that information or evidence the VA 
will provide and which portion of that evidence the claimant 
should provide, pursuant to to Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  An appropriate period of time 
should be allowed for response.

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_____________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


